DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 08/12/2022, has been entered and carefully considered.  Claims 1, 4, 11, and 20 are amended, and claims 2-3, 13-15 have been canceled. Claims 1, 4-12 and 16-20 are currently pending.

Response to Arguments
3.	Applicant’s arguments, pages 6-9, filed 8/12/2022, with respect to claims 1, 11 and 20 amendments “initiating a first timer according to a transmission timing of the data, a value of the first timer being determined by the delay information, it being determined that a hybrid automation repeat request (HARQ) feedback is exempted when the first timer expires”. The arguments have been considered but are moot in view of a new ground of rejection based on Vayanos. et al., (US 2003/0210669). 
 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 4-8, 11-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0386785), hereinafter Zhou, in view of Pelletier et al., (US 2019/0116582) hereinafter Pelletier, and further in view of Vayanos et al., (US 2011/0243048) hereinafter Vayanos.

Regarding Claim 1, Zhou teaches A method in a terminal device for transmitting feedback information ([Para. 0166] Fig. 1, shows terminal 140 performs HARQ feedback on a data subframe transmitted by the access network device 120) comprising: determining feedback type information and delay information when data is transmitted by a network device ([Para. 0169-0177] The terminal determining feedback type information (i.e., ACK/NACK) for different types of service (with different demands for latency and reliability), when both a both a URLLC slot and an eMBB slot are in a subframe. When the terminal detected that the data included in the two slots in the subframe are received correctly, the terminal feeds ACK (marked as 1) back to the access network device, when it is not received correctly, the terminal feeds NACK back to the access network device according to the types of service which requires different demands for latency (delay information) and reliability. Where the demand for latency of the first type of service is lower than that of the second type of service, and the demand for reliability of the first type of service is higher than that of the second type of service. For example, the first type of service is URLLC service, the second type of service is eMBB service. [0174] the demands for latency of the first type of service is lower than that of the second type of service. For example, the first type of service is URLLC service, the second type of service is eMBB service);
determining a reliability grade of a feedback transmission or that the feedback transmission is exempted at a certain situation, according to the delay information and the feedback type information. [Para. 0223-0239] Fig. 6 shows the data subframe 61 includes four URLLC slots 62 and four eMBB slots 63, and the number of the feedback bits for the HARQ feedback is determined in advance to be 4 bits. The terminal allocates the feedback bits 64 and 65 to the first and second URLLC slots 62 and feedback bit 66 to the third and fourth URLLC slots 61. For example, when the data in the first URLLC slot 62 of the data subframe is not received correctly and the data in other slots is received correctly, the HARQ feedback transmitted by the terminal is 0111, of which the bit 64 “0” feedback NACK indicating the first slot of URLLC slot 62 is not received correctly, and the bit 65 “1” and bit 66 “1” feedback ACK indicating the second, the third and fourth slots of URLLC are received correctly. Accordingly, the feedback bits provide differentiated HARQ feedback for the services having different demands for latency and reliability, thereby ensuring the timeliness of transmitting data for the high-reliability and low-latency service. That is, determining a reliability grade of a feedback transmission according to the delay information and the feedback type information.
	Zhou does not disclose the delay information being determined by a service type and a channel type of the data, the delay information being different for different services and logic channels of the data.
Pelletier teaches the delay information being determined by a service type and a channel type of the data, the delay information being different for different services and logic channels of the data ([Para. 0247-0253] describes the latency and delay requirement based on service type (e.g., Ultra-Low Latency/Ultra-High Reliability, MTC, eMBB) and the transport channels associated with logical channels (LCHs) may associated with the URLLC and eMBB services. The URLLC service is a ultra-low transmission latency (LLC) requires lower latency than the eMBB service. [Para. 0228] For example, a transport channel for URLLC service (e.g., URLLCH) and transport channel for eMBB service as mobile broadband (MBBCH)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Pelletier to implement a URLLC service to improve broadband performance supporting  ultra-low transmission latency (LLC), ultra-reliable transmission (URC) in a 5G wireless communication system.
The combination of Zhou and Pelletier does not disclose initiating a first timer according to a transmission timing of the data, a value of the first timer being determined by the delay information, it being determined that a hybrid automation repeat request (HARQ) feedback is exempted when the first timer expires.
Vayanos teaches initiating a first timer according to a transmission timing of the data, a value of the first timer being determined by the delay information, it being determined that a hybrid automation repeat request (HARQ) feedback is exempted when the first timer expires ([Para. 0093, 0142-0149, 0156, 0319-0326] describes large value for the long timer may result in longer delays in transmission (i.e., the value of the timer determined by the delay information). For example, the NAK/ACK feedback sent by the UE on the uplink is aligned with the time of packet received. Start a short delay timer (TM 2) when the higher layer entity of UE as shown in Fig. 13, detects a packet with TSNx−1 is missing. When the delay timer for the missing packet expires, the HARQ channels for the missing packet is determined without feedback (i.e., HARQ feedback is exempted)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier and Vayanos to improve the performance of data delivery in conjunction with a hybrid automatic retransmission (HARQ) mechanism in CDMA communication systems.

Regarding Claim 4, the combination of Zhou and Pelletier does not disclose it is determined that the HARQ feedback is to be transmitted when the first timer expires.
Vayanos teaches it is determined that the HARQ feedback is to be transmitted when the first timer expires. ([Para. 0142-0150, 0156, 0319-0326] describes large value for the long timer may result in longer delays in transmission (i.e., the value of the timer determined by the delay information). For example, the NAK/ACK feedback sent by the UE on the uplink is aligned with the time of packet received. Start a short delay timer (TM 2) when the higher layer entity of UE as shown in Fig. 13, detects a packet with TSNx+1 was received correctly, an ACK feedback is sent for this packet transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier and Vayanos to improve the performance of data delivery in conjunction with a hybrid automatic retransmission (HARQ) mechanism in CDMA communication systems.

Regarding Claim 5, the combination of Zhou, Pelletier and Vayanos, specifically, Zhou teaches wherein it is determined that the HARQ feedback is to be transmitted with a second reliability grade which is higher than the first reliability grade ([Para. 0174, 0210-0212, 0216] Fig. 5 shows the HARQ feedback bit 54 is transmitted with URLLC slot 52 (second reliability grade). Where the reliability of the URLLC service (second reliability grade) is higher than the reliability of the eMBB service (first reliability grade)).
The combination of Zhou and Pelletier does not disclose the HARQ feedback transmitted when the first timer does not expires.
 Vayanos teaches the HARQ feedback is to be transmitted when the first timer does not expire. ([Para. 0147-0150,] describes UE transmits HARQ ACK or NAK feedback before the delay timer expires)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier and Vayanos to improve the performance of data delivery in conjunction with a hybrid automatic retransmission (HARQ) mechanism in CDMA communication systems.

Regarding Claim 6, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein the feedback type information comprises at least one of hybrid automation repeat request (HARQ) acknowledge (ACK) and HARQ non-acknowledge (NACK) ([Para. 0169-0170] the HARQ feedback mechanism includes ACK/NACK feedback type information).
Regarding Claim 7, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein at least one of: it is determined that an HARQ feedback is to be transmitted with a second reliability grade which is higher than a first reliability grade when the feedback type information is HARQ NACK; and it is determined that the HARQ feedback is to be transmitted with the first reliability grade when the feedback type information is not HARQ NACK. ([Para. 0174, 0207-0215] describes the terminal receives the data subframe includes a first slot corresponding to a first type of service and a second slot corresponding to a second type of service. In order to ensure latency and reliability of the first type of service (i.e., URLLC service, a second reliability grade [0174]), the terminal allocates the feedback bit to each first slot of the data subframe for transmission (i.e., the HARQ feedback is to be transmitted with a second reliability grade). The reliability and the latency of the first type of service are higher than those of the second type of service. [Para. 0169-0170] the terminal performs ACK/NACK feedback in subframes, that is, two slots in one subframe. When it is detected that the data included in one slot (a first slot corresponding to a first type of service) in the subframe is not received correctly, the terminal feeds NACK, or when it is detected that the data included in the two slot (a second slot corresponding to a second type of service, i.e., the first reliability grade) in the subframe are received correctly, the terminal feeds ACK (i.e., not HARQ NACK).

Regarding Claim 8, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein first resources for the HARQ feedback with the first reliability grade are different from second resources for the HARQ feedback with the second reliability grade. ([Para. 0174, 0192, 0206-0215] describes the terminal receives the data subframe includes a first slot corresponding to a first type of service and a second slot corresponding to a second type of service (e.g., eMBB service or first reliability grade). [Para. 0191-0192] when the data in the second slot is not received correctly, the terminal generates a second feedback bit as HARQ feedback for a second slot of the data subframe corresponding to the second type of service. The reliability and the latency of the first type of service are higher than those of the second type of service. wherein the data subframe includes a first slot corresponding to a first type of service and a second slot corresponding to a second type of service, and the latency of the first type of service is lower than that of the second type of service).

Regarding Claim 11, Zhou teaches A method in a network device for receiving feedback information, the method comprising: transmitting data to a terminal device ([Para. 0166] Fig. 1, shows access network device 120 transmits a downlink data subframe to a terminal 140 and receives a HARQ feedback from a terminal 140. [Para. 0174, 0206-0215] For example, the terminal receives the data subframe includes a first slot corresponding to a first type of service and a second slot corresponding to a second type of service transmitted by the access network device. In order to ensure latency and reliability of the first type of service (i.e., URLLC service, a second reliability grade [0174]), the terminal allocates the feedback bit to each first slot and the second slot of the data subframe for transmission (i.e., the HARQ feedback is to be transmitted with the first and second reliability grade);
a reliability grade of a feedback transmission being determined by the terminal device or it is determined that the feedback transmission is exempted at a certain situation, according to delay information and feedback type information. [Para. 0223-0239] Fig. 6 shows the data subframe 61 includes four URLLC slots 62 and four eMBB slots 63, and the number of the feedback bits for the HARQ feedback is determined in advance to be 4 bits. The terminal allocates the feedback bits 64 and 65 to the first and second URLLC slots 62 and feedback bit 66 to the third and fourth URLLC slots 61. For example, when the data in the first URLLC slot 62 of the data subframe is not received correctly and the data in other slots is received correctly, the HARQ feedback transmitted by the terminal is 0111, of which the bit 64 “0” feedback NACK indicating the first slot of URLLC slot 62 is not received correctly, and the bit 65 “1” and bit 66 “1” feedback ACK indicating the second, the third and fourth slots of URLLC are received correctly. Accordingly, the feedback bits provide differentiated HARQ feedback for the services having different demands for latency and reliability, thereby ensuring the timeliness of transmitting data for the high-reliability and low-latency service. That is, determining a reliability grade of a feedback transmission according to the delay information and the feedback type information).
Zhou does not disclose the delay information being determined by a service type and a channel type of the data, the delay information being different for different services and logic channels of the data.
Pelletier teaches the delay information being determined by a service type and a channel type of the data, the delay information being different for different services and logic channels of the data ([Para. 0247-0253] describes the latency and delay requirement based on service type (e.g., Ultra-Low Latency/Ultra-High Reliability, MTC, eMBB) and the transport channels associated with logical channels (LCHs) may associated with the URLLC and eMBB services. The URLLC service is a ultra-low transmission latency (LLC) requires lower latency than the eMBB service. [Para. 0228] For example, a transport channel for URLLC service (e.g., URLLCH) and transport channel for eMBB service as mobile broadband (MBBCH)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Pelletier to implement a URLLC service to improve broadband performance supporting ultra-low transmission latency (LLC), ultra-reliable transmission (URC) in a 5G wireless communication system.
The combination of Zhou and Pelletier does not disclose initiating a second timer according to a transmission timing of the data, a value of the second timer being determined by the delay information; and determining that an HARQ feedback is exempted when the second timer expires.
Vayanos teaches initiating a second timer according to a transmission timing of the data, a value of the second timer being determined by the delay information; and determining that an HARQ feedback is exempted when the second timer expires. ([Para. 0093, 0142-0149, 0156, 0319-0326] describes large value for the long timer may result in longer delays in transmission (i.e., the value of the timer determined by the delay information). For example, the NAK/ACK feedback received by the Node B on the uplink is aligned with the time of packet transmitted. Start a short delay timer (TM 2) when the higher layer entity of Node B detects a packet with TSNx−1 is missing based on feedback NAK. When the delay timer for the missing packet expires, the HARQ channels for the missing packet is determined without feedback (i.e., HARQ feedback is exempted)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier and Vayanos to improve the performance of data delivery in conjunction with a hybrid automatic retransmission (HARQ) mechanism in CDMA communication systems.

Regarding Claim 12, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein the method further comprising: receiving a hybrid automation repeat request (HARQ) feedback with a first reliability grade or an HARQ feedback with a second reliability grade which is higher than the first reliability grade ([Para. 0169-0177] describes access network device receives ACK/NACK feedback from a terminal device corresponding to the data received in the two slots in the subframe. The terminal determining feedback type information (i.e., ACK/NACK) for different types of service (with different demands for latency and reliability), when both a both a URLLC slot and an eMBB slot are in a subframe. When the terminal detected that the data included in the two slots in the subframe are received correctly, the terminal feeds ACK (marked as 1) back to the access network device, when it is not received correctly, the terminal feeds NACK back to the access network device according to the types of service which requires different demands for latency (delay information) and reliability. Where the demand for latency of the first type of service is lower than that of the second type of service, and the demand for reliability of the first type of service is higher than that of the second type of service. For example, the first type of service is URLLC service, the second type of service is eMBB service);

Regarding Claim 16, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein the feedback type information comprises at least one of hybrid automation repeat request (HARQ) acknowledge (ACK) and HARQ non-acknowledge (NACK) ([Para. 0169-0170] the HARQ feedback type information includes ACK/NACK feedback).

Regarding Claim 17, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches wherein first resources for the HARQ feedback with the first reliability grade are different from second resources for the HARQ feedback with the second reliability grade [Para. 0223-0239] Fig. 6 shows the data subframe 61 includes four URLLC slots 62 and four eMBB slots 63, and the number of the feedback bits for the HARQ feedback is determined in advance to be 4 bits. The terminal allocates the feedback bits 64 and 65 to the first and second URLLC slots 62 and feedback bit 66 to the third and fourth URLLC slots 61. For example, when the data in the first URLLC slot 62 of the data subframe is not received correctly and the data in other slots is received correctly, the HARQ feedback transmitted by the terminal is 0111, of which the bit 64 “0” feedback NACK indicating the first slot of URLLC slot 62 is not received correctly, and the bit 65 “1” and bit 66 “1” feedback ACK indicating the second, the third and fourth slots of URLLC are received correctly. Accordingly, the feedback bits provide differentiated HARQ feedback for the services having different demands for latency and reliability, thereby ensuring the timeliness of transmitting data for the high-reliability and low-latency service. 

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhou in view of Pelletier and Vayanos, specifically Zhou teaches A terminal device, comprising a processor and a memory, the memory containing instructions executable by the processor for transmitting feedback information ([Para. 0336-0340] Fig. 14 shows a schematic diagram showing a structure of a first equipment ([0166] Fig. 1, terminal 140) according to one exemplary example of the present disclosure. The first equipment includes a processor 21, and a memory 24, which is configured to store the software programs executable by the processor).

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Pelletier and Vayanos as applied to claim 8 above, and further in view of Shimezawa et al., (US 2020/0413380) hereinafter Shimezawa.

Regarding Claim 9, the combination of Zhou, Pelletier and Vayanos does not disclose wherein the first resources are allocated in a first carrier and the second resources are allocated in a second carrier which is different from the first carrier.
Shimezawa teaches wherein the first resources are allocated in a first carrier and the second resources are allocated in a second carrier which is different from the first carrier ([Para. 0004-0006, 0259] describes the NR is an access technology capable of handling various use cases including Enhanced Mobile broadband (eMBB), Massive Machine Type Communications (mMTC), and ultra reliable and Low Latency Communications (URLLC), and requirements for the latency differ depending on a use case in the transmission procedure and HARQ feedback. where resource (first resource) includes 12 sub carriers and 14 symbols is for use of eMBB, and the resource (second resource) includes 6 sub carriers and 28 symbols is used for URLLC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier, Vayanos and Shimezawa to implement the NR access technology to improve the transmission efficiency of the entire system by flexibly designing for various use cases.

6.	Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Pelletier and Vayanos as applied to claim 8, and further in view of Noh et al., (US 2017/0171883) hereinafter Noh.
Regarding Claim 10, the combination of Zhou, Pelletier and Vayanos does not disclose wherein an HARQ NACK is carried in the second resources by using a contention-based transmission.
Noh teaches wherein an HARQ NACK is carried in the second resources by using a contention-based transmission. ([Para. 0009-0010, 0023, 0051] HARQ responses for downlink channel is based on a contention window size, which may be constituted by a plurality of slots of a uplink control channel.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier, Vayanos and Noh to improve the efficient transmission of HARQ feedback. 

7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Pelletier and Vayanos as applied to claim 17 above, and further in view of Babaei et al., (US 2018/0279262) hereinafter Babaei.

Regarding Claim 18, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches determining a retransmission is to be performed when an HARQ NACK is detected in the first resources ([Para. 0169-0171, 0216] When it is detected that the data included in one slot in the subframe is not received correctly, the terminal feeds NACK (marked as 0) back to the access network device to indicate the access network device to perform the retransmission. The access network device can provide differentiated data retransmission services for different types of service according to the feedback bits as shown in Fig. 5. For example, the feedback bit 56 marked as 0 (NACK) is detected in the eMBB slots 51); and determining the HARQ feedback by detecting in the second resources when an HARQ NACK is not detected in the first resources (interpreted as when the HARQ ACK is detected in the first resources) ([Para. 0169-0171, 0216] The access network device analyzes the received HARQ feedback. For example, Fig. 5, the received bundling HARQ feedback bits, where he received HARQ feedback bit 55 marked as 1 (ACK is detected i.e., NACK is not detected) in the slots 53).
The combination of Zhou, Pelletier and Vayanos does not disclose wherein the method further comprising: decoding the HARQ feedback in the first resources. 
Babaei teaches wherein the method further comprising: decoding the HARQ feedback in the first resources ([Para. 0285] the receiver (base station) may receive HARQ transmission among carriers coupled using same transport block size and may decode the HARQ feedback aligned among the carriers).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier, Vayanos and Babaei to implement TTI repetitions for HARQ feedback to increase the reliability.
Regarding Claim 19, the combination of Zhou, Pelletier and Vayanos, specifically Zhou teaches an HARQ ACK is not detected in the first resources (interpreted as when the HARQ NACK is detected in the first resources) ([Para. 0169-0171, 0216] The access network device analyzes the received HARQ feedback. For example, Fig. 5, the received bundling HARQ feedback bits, where the HARQ feedback bit 56 marked as 0 (NACK is detected and ACK is not detected) in the slots 51).
The combination of Zhou, Pelletier and Vayanos does not disclose wherein the method further comprising: soft combining signals in the first resources and the second resources. 
Babaei teaches wherein the method further comprising: soft combining signals in the first resources and the second resources ([Para. 0285] the receiver (base station) may receive HARQ transmission among carriers coupled using same transport block size and may decode the HARQ feedback aligned among the carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Pelletier, Vayanos and Babaei to implement TTI repetitions for HARQ feedback to increase the reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160099799, Bashar et al. discloses Methods, apparatuses, and systems for transmitting hybrid automatic repeat request transmissions using channels in an unlicensed shared medium.
US 20180145795, Yi et al. discloses Method for determining result of transmission for contention-based pusch in a wireless communication system and a device therefor.
US 20180270854, Lee et al. discloses Method for transceiving data in wireless communication system and apparatus for same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413